Roosevelt, J.
The Code (§ 172) provides that “ any pleading”—whether sworn to or not—may be “ amended by the party of course,” if done within the time prescribed; and on application to the court, “in furtherance of justice,” such amendments may be made at any time (§ 173.)
The proposed amendments to the plaintiff’s complaint appear to be of the latter character, except those which consist in insert*83ing the words, on “ information and belief.” They are clearly unnecessary.' The ordinary jurat to the complaint supersedes them. ¡No matter in what form the averment may be made, it is not sworn to positively unless it be in terms an act of the party himself. The common jurat is required merely to insure the bona fides of the pleading, and the party’s “belief” in, and not his knowledge of, the truth of its statements.
Motion to strike out the amendments, except the words “ on information and belief,” must therefore be denied, and the amendments, with that exception, allowed to stand.